Title: Thomas Jefferson to James Madison, 15 June 1815
From: Jefferson, Thomas
To: Madison, James


          Dear Sir Monticello  June 15. 15.
          However firm my resolution has been not to torment the government, nor be harrassed my self with sollicitations for office, cases will now and then arise which cannot be denied. Charles Jouett formerly of this neighborhood, was appointed by Genl Dearborne an Indian agent. this was on the sollicitations of W. C. Nicholas, mr Carr & every respectable person of this neighborhood, and indeed from my own knolege of him. he is a man of sound good sense, prudence, and perfect integrity and a zealous republican. Dearborne I know considered him, on trial to be the honestest and best agent in the Indian department; and he had great influence over the Indians of his department. he thinks he was shuffled by Eustis into a resignation of his office. he is poor, has married some time ago a French girle girl as poor as himself, and now sollicits to return again to the same or any other employment which will give him bread. I should not fear answering for his execution of any trust with fidelity and ability, were there an opening for him. but if there be not, without injustice to others, he must submit to it, as his misfortune.—Monroe is with us, and his daughter mrs Hay extremely ill.—Bonaparte, unprincipled as he is, is at length placed in a situation to claim all our prayers against the enterprises meditated on the independance of his nation. ever and affectionately yours
          Th: Jefferson
        